 

 Exhibit 10.24   

 
AUTOWEB, INC.
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (“Agreement”) is made and entered into as of
[DATE] by and between AutoWeb, Inc., a Delaware corporation (“Company”), and
[NAME] (“Indemnitee”).
 
 
Background
 
In order to attract and retain the services of highly qualified individuals,
such as Indemnitee, to serve the Company and, in part, to induce Indemnitee to
continue to provide services to the Company, the Company wishes to provide for
indemnification and advancement of expenses to Indemnitee to the maximum extent
permitted by law.
 
The Company’s Seventh Amended and Restated Bylaws, as amended (“Bylaws”), and
the Company’s Sixth Restated Certificate of Incorporation, as amended
(“Certificate”), require that the Company indemnify the directors, officers,
employees and other agents of the Company, including persons serving at the
request of the Company in those capacities with other corporations or
enterprises, as authorized by the General Corporation Law of the State of
Delaware, as amended (“DGCL”), and the Bylaws and the Certificate each expressly
provide that the indemnification provided therein is not exclusive and
contemplates that the Company may enter into separate agreements with its
directors, officers, employees and other agents of the Company.
 
Indemnitee does not believe that the protection currently provided by applicable
law, the Bylaws, the Certificate and available insurance may be adequate under
the circumstances, and the Company has determined that Indemnitee and other
directors, officers, employees and agents of the Company may not be willing to
serve or continue to serve in such capacities without additional protections.
The Company desires and has requested Indemnitee to serve or continue to serve
as a director, officer, employee or agent of the Company, as the case may be,
and has proffered this Agreement to Indemnitee as an additional inducement to
serve in such capacity. Indemnitee is willing to serve, or to continue to serve,
as a director, officer, employee or agent of the Company, as the case may be, if
Indemnitee is furnished the indemnity provided herein by the Company.
 
This Agreement is a supplement to, and in furtherance of, the Bylaws, the
Certificate and any resolutions adopted pursuant thereto, and must not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.
 
In consideration of Indemnitee’s agreement to serve and the mutual agreements
set forth herein, the sufficiency of which is hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
 
 
 
 
-1-

 
Agreement
 
1. Services to the Company. Indemnitee will serve, at the will of the Company
(or its stockholders, as applicable) or under separate contract if any such
contract exists, as [POSITION/TITLE] or as a director, officer, agent or other
fiduciary of an affiliate of the Company, including any subsidiary or employee
benefit plan of the Company (each, an “Affiliate”), to the best of Indemnitee’s
ability so long as Indemnitee remains in such position(s); provided, however,
that (i) Indemnitee may at any time and for any reason resign from such
position(s) (subject to any contractual obligation that Indemnitee may have
assumed apart from this Agreement or any obligation imposed by operation of
law), and (ii) neither the Company nor any Affiliate have any obligation under
this Agreement to continue Indemnitee in any such position(s). This Agreement is
not an employment contract between the Company (or any of its Affiliates) and
Indemnitee. Nothing in this Agreement may be construed or interpreted as giving
Indemnitee any right to be retained in the employ of the Company (or any of its
Affiliates). Indemnitee specifically acknowledges and agrees that except as may
be provided in a written employment contract between Indemnitee and the Company
or an Affiliate: (i) Indemnitee’s employment with the Company or any of its
Affiliates is at-will, and (ii) Indemnitee may be discharged at any time for any
reason. The foregoing notwithstanding, this Agreement will continue in force
after Indemnitee has ceased to serve as [POSITION/TITLE] of the Company.
 
2. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent authorized or permitted by the
provisions of the Bylaws, the Certificate, the DGCL or other applicable law. The
phrase “to the fullest extent authorized or permitted” includes to the fullest
extent authorized or permitted by any amendments or replacements of the Bylaws,
the Certificate, or the DGCL (or other applicable law) adopted or enacted after
the date of this Agreement that increase the extent to which a corporation may
indemnify its directors, officers, employees or agents.
 
3. Additional Indemnity. In addition to, and not in limitation of, the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, the Company hereby further agrees to
hold harmless and indemnify Indemnitee against any and all Expenses (as defined
below) that Indemnitee becomes legally obligated to pay because of any claim or
claims made against or by Indemnitee in connection with any threatened, pending
or completed action, suit or proceeding whether by or in the right of the
Company or otherwise and whether civil, criminal, legislative, arbitrational,
administrative or investigative, and whether formal or informal including any
appeal therefrom, to which Indemnitee is, was or at any time becomes a party,
potential party, or a participant, including as a non-party witness or
otherwise, or is threatened to be made a party, by reason of the fact that
Indemnitee is, was or at any time becomes a director, officer, employee or other
agent of the Company, or is or was serving, or at any time serves at the request
of, the Company or any Affiliate as a director, officer, employee or other agent
(including a trustee, partner or manager) of another corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise, including an Affiliate (collectively, a “Proceeding”), in each
case whether or not Indemnitee was serving in that capacity at the time any
liability or Expense is incurred. The definition of “Proceeding” must be
considered met if Indemnitee in good faith believes the situation might lead to
or culminate in the institution of a Proceeding. “Expenses” mean all expenses,
including attorneys’ fees, witness fees, fees of experts, forensic consultants
and other professionals, retainers, court costs, travel expenses, photocopying,
printing and binding costs, telephone charges, and any other cost, disbursement
or expense customarily incurred in connection with defending, prosecuting,
preparing to prosecute or defend, investigating, being prepared to be a witness
in, responding to a subpoena or other discovery request, or otherwise
participating in, a Proceeding, damages, penalties, interest charges thereon,
judgments, fines, and amounts paid in settlement, any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement, ERISA excise taxes and penalties imposed
on Indemnitee, costs associated with any appeals, including without limitation
the premium, security for, and other costs relating to any costs bond,
supersedeas bond, or other appeal bond or its equivalent, and any other amounts
for time spent by Indemnitee for which Indemnitee is not compensated by the
Company or any Affiliate or third party for any period during which Indemnitee
is not an agent, in the employment of, or providing services for compensation
to, the Company or any Affiliate. Without limiting the generality of the
foregoing, references to “serving at the request of the Company as a director,
officer, employee or agent” includes: (i) Indemnitee’s performance of services
for, on behalf of, or for the benefit of the Company or any Affiliate while
Indemnitee is serving as a director, officer, employee or other agent of the
Company or an Affiliate regardless of whether Indemnitee is at the time a
director, officer or employee of the Company or the Affiliate for, on behalf of,
or for the benefit of which Indemnitee performed services; or (ii) any service
by Indemnitee that imposes duties on, involves services by, Indemnitee with
respect to an employment benefit plan, its participants or beneficiaries,
including as a deemed fiduciary thereto.
 
4. Limitations on Additional Indemnity. No indemnity pursuant to Sections 2 or 3
hereof must be paid by the Company:
 
(a) On account of any claim against Indemnitee solely for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) (“Section 16(b)”) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”), or similar
provisions of any federal, state or local statutory law; provided, that with
respect to a claim against Indemnitee solely for an accounting of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) or similar provisions of any federal, state or
local law, Indemnitee is entitled to the advancement of legal expenses unless
the Company reasonably determines that Indemnitee clearly violated Section 16(b)
and must disgorge profits to the Company pursuant to the terms thereof.
Notwithstanding anything to the contrary stated or implied in this Section 4(a),
indemnification pursuant to this Agreement relating to any Proceeding against
Indemnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) or similar provisions of any federal, state or local laws is not
prohibited if Indemnitee ultimately establishes in any Proceeding that no
recovery of such profits from Indemnitee is permitted under Section 16(b) or
similar provisions of any federal, state or local laws;
 
 
 
-2-

 
(b) On account of any reimbursement of the Company by the Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by the Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act), provided,
Indemnitee is entitled to advancement of Expenses related to, arising out of, or
resulting from a Proceeding to recover such compensation or profits prior to the
final adjudication of that Proceeding;
 
(c) on account of Indemnitee’s conduct that is established by a final judgment,
not subject to appeal, as knowingly fraudulent or deliberately dishonest or that
constituted willful misconduct;
 
(d) on account of Indemnitee’s conduct that is established by a final judgment,
not subject to appeal, as constituting a breach of Indemnitee’s duty of loyalty
to the Company or resulting in any personal profit or advantage to which
Indemnitee was not legally entitled;
 
(e) for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
bylaw or agreement, except in respect of any excess beyond payment under such
insurance, clause, bylaw or agreement and such payment fully compensates
Indemnitee against all expenses. Notwithstanding anything to the contrary stated
or implied in this Section 4(e), (i) Indemnitee has no obligation to reduce,
offset, allocate, pursue or apportion any indemnification, hold harmless,
exoneration, advancement, contribution or insurance coverage among multiple
persons possessing those obligations to Indemnitee prior to the Company’s
satisfaction and performance of its obligations under this Agreement; and (ii)
the Company must perform fully its obligations under this Agreement regardless
of whether Indemnitee holds, may pursue or has pursued any indemnification,
advancement, hold harmless, exoneration, contribution or insurance coverage
rights against any person or entity other than the Company;
 
(f) if indemnification is not lawful, as established by the Company by a final
judgment on such issue not subject to appeal; or
 
(g) in connection with any Proceeding (or part thereof) initiated by Indemnitee,
or any Proceeding by Indemnitee against the Company or an Affiliate or the
directors, officers, employees or other agents of the Company or an Affiliate,
unless (i) such indemnification is expressly required to be made by law,
(ii) the Proceeding was authorized by the Company’s Board of Directors
(“Board”), (iii) such indemnification is provided by the Company, in its sole
discretion, pursuant to the powers vested in the Company under the DGCL or any
other applicable law, (iv) the Proceeding is initiated pursuant to Section 10
hereof, or (v) the Proceeding initiated by Indemnitee is a cross-claim or
counter-claim.
 
5. Continuation of Indemnity. All agreements and obligations of the Company
contained herein continue during the period Indemnitee is a director, officer,
employee or other agent of the Company (or is or was serving at the request of
the Company as a director, officer, employee or other agent (including trustee,
partner or manager) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise)
and will continue thereafter so long as Indemnitee is subject to any Proceeding
by reason of the fact that Indemnitee was serving in the capacity referred to
herein.
 
 
 
-3-

 
6. Partial Indemnification. The Company will indemnify Indemnitee for a portion
of the Expenses that Indemnitee becomes legally obligated to pay in connection
with any Proceeding even if not entitled hereunder to indemnification for the
total amount thereof, and the Company must indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled and the acceptance of such partial
payment will not be an admission by Indemnitee that he or she is not entitled to
all of his or her Expenses or a bar against Indemnitee seeking recovery of the
full amount of Expenses.
 
7. Notice and Other Indemnification Procedures.
 
(a) Notification of Proceeding. Indemnitee agrees to notify the Company in
writing promptly upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding.
The failure of Indemnitee to so notify the Company does not relieve the Company
of any obligation that it may have to Indemnitee under this Agreement or
otherwise and any delay in giving notice will not constitute a waiver by
Indemnitee of any rights under this Agreement.
 
(b) Request for Indemnification and Indemnification Payments. Upon written
request by Indemnitee for indemnification, a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto must be made in
the specific case:  (i) if a Change in Control (as defined in Section 8(b))
shall have occurred, by Independent Counsel (as defined below) in a written
opinion to the Board, a copy of which must be delivered to Indemnitee; or (ii)
if a Change in Control shall not have occurred, (A) by a majority vote of the
Disinterested Directors (as defined below), even though less than a quorum of
the Board, (B) by a committee of Disinterested Directors designated by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which must be delivered to Indemnitee or (D) if so
directed by the Board, by the stockholders of the Company; and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
must be made promptly, but in no event more than ten (10) days after such
determination.  Indemnitee agrees to cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or Expenses (including attorneys’ fees and disbursements) incurred by or
on behalf of Indemnitee in so cooperating with the person, persons or entity
making such determination must be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom. The Company
must advise Indemnitee promptly in writing with respect to any determination
that Indemnitee is or is not entitled to indemnification, including a
description of any reason or basis for which indemnification has been denied.
Claims for advancement of Expenses must be made under the provisions of
Section 9 of this Agreement.
 
 
 
 
-4-

 
In the event the determination of entitlement to indemnification is to be made
by Independent Counsel, the Independent Counsel must be selected as provided in
this Section 7(b). If a Change in Control shall not have occurred, the Board
must select the Independent Counsel, and the Company must give prompt, written
notice to Indemnitee advising him of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, Indemnitee must select the
Independent Counsel (unless Indemnitee requests that the selection be made by
the Board, in which event the preceding sentence applies), and Indemnitee must
give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either event, Indemnitee or the Company, as
the case may be, may, within ten (10) days after such written notice of
selection has been given, deliver to the Company or to Indemnitee, as the case
may be, a written objection to the selection; provided, however, that the
objection may be asserted only on the basis that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined
below, and the objection must set forth with particularity the factual basis of
such assertion. Absent a proper and timely objection, the person so selected
will act as Independent Counsel. If a written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until the objection is withdrawn or the Delaware Court of
Chancery has determined that such objection is without merit. If, within twenty
(20) days after the later of submission by Indemnitee of a written request for
indemnification and the final disposition of the Proceeding, no Independent
Counsel has been selected and not objected to, either the Company or Indemnitee
may petition the Delaware Court of Chancery for resolution of any objection
which shall have been made by the Company or Indemnitee to the other’s selection
of Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by that court or by such other person as that court may
designate, and the person with respect to whom all objections are so resolved or
the person so appointed will act as Independent Counsel. The Company agrees to
pay the reasonable fees and expenses, including any retainer or advance, of the
Independent Counsel referred to above and to indemnify such counsel fully
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto. “Disinterested
Director” means a director of the Company who is not, and was not, a party to
the Proceeding in respect of which indemnification is sought by Indemnitee.
“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company, any Affiliate
or Indemnitee in any matter material to any such person (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” does not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
 
(c) Notice to Insurers. If, at the time of the receipt by the Company of a
notice pursuant to Section 7(a) hereof, the Company has liability insurance in
effect which may cover that Proceeding, the Company must give prompt notice of
the commencement of that Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company must thereafter
take all necessary or desirable action to cause those insurers to pay, on behalf
of Indemnitee, all Expenses payable to Indemnitee in respect of such Proceeding
in accordance with the terms of their policies, but any such action by the
Company will not relieve it of its obligations hereunder.
 
(d) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement may be required to be
made prior to the final disposition of the Proceeding as to Indemnitee.
 
8. Assumption of Defense.
 
(a) In the event the Company is requested by Indemnitee to pay the Expenses of
any Proceeding, the Company, if appropriate, will be entitled to assume the
defense of that Proceeding, or to participate to the extent permissible in that
Proceeding, with counsel approved by Indemnitee, which approval may not be
unreasonably withheld or delayed. Upon assumption of the defense by the Company
and the retention of such counsel by the Company, the Company will not be liable
to Indemnitee under this Agreement for any fees of counsel subsequently incurred
by Indemnitee with respect to the same Proceeding; provided, that Indemnitee
will have the right to employ separate counsel in that Proceeding at
Indemnitee’s sole cost and expense. After the Company has assumed the defense of
a Proceeding, Indemnitee will be entitled to, at Indemnitee’s own expense,
engage counsel for the purpose of monitoring the defense being provided by
counsel retained by the Company, and the Company must direct that counsel to
cooperate with and provide requested information to Indemnitee’s monitoring
counsel. Notwithstanding the foregoing, if (i) Indemnitee’s counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any defense in the Proceeding, (ii) the Company has not, in fact,
employed counsel or otherwise actively pursued the defense of the Proceeding
within a reasonable time, or thereafter reasonably maintained the defense of the
Proceeding, (iii) there has been a Change in Control (as defined below), or
(iv) Indemnitee reasonably concludes that counsel engaged by the Company on
behalf of Indemnitee may not adequately represent Indemnitee, then in any such
event the fees and expenses of Indemnitee’s counsel to defend the Proceeding
must be at the expense of the Company and subject to the indemnification and
advancement of expenses provisions of this Agreement. Provided, however, that in
the event there are other defendants in a Proceeding who are entitled to counsel
other than counsel engaged by the Company, the Company will only be obligated to
pay the fees and expenses of one (1) counsel for all those defendants, including
Indemnitee, unless Indemnitee’s counsel delivers a written notice to the Company
stating that such counsel has reasonably concluded that there may be a conflict
of interest that would prevent one (1) counsel from representing all such
defendants, including Indemnitee.
 
 
 
-5-

 
(b) For purposes of this Agreement, a “Change in Control” is deemed to have
occurred if (i) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, (A) who is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing ten percent (10%) or more of the combined voting power of the
Company’s then outstanding Voting Securities (as defined below), increases his,
her or its beneficial ownership of such securities by five percent (5%) or more
over the percentage so owned by such person, or (B) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than twenty percent
(20%) of the total voting power represented by the Company’s then outstanding
Voting Securities, (ii) during any period of two (2) consecutive years,
individuals who at the beginning of that period constitute the Board and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof, or (iii) the Company merges or
consolidates with any other corporation other than a merger or consolidation
that would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity, or its ultimate parent) at least sixty percent (60%) of the total voting
power represented by the Voting Securities, as defined below, of the Company or
such surviving entity, or its ultimate parent, outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one (1) transaction or a series of
transactions) all or substantially all of the Company’s assets, (iv) the Company
commences any case, action or proceeding before any court or governmental body
(or a third party commences any such proceeding that remains undismissed by or
consented to within sixty (60) days) relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (v) the Company commences any general assignment for the benefit of
creditors, composition, marshaling of assets for creditors, or other similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors.
 
(c) For purposes of this Agreement, “Voting Securities” means any securities of
the Company that vote generally in the election of directors.
 
(d) Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise, including, without
limitation, the dismissal of an action without prejudice, in defense of any
Proceeding or in the defense of any claim, issue or matter therein, the Company
must indemnify Indemnitee against all Expenses incurred by Indemnitee in
connection therewith.
 
9. Advances of Expenses.
 
(a) The Company will advance to Indemnitee, prior to the final adjudication of
any Proceeding of this Agreement, any and all Expenses relating to, arising out
of or resulting from any Proceeding (other than a Proceeding for which
indemnification is excluded pursuant to Section 4(g)) paid or incurred by
Indemnitee or which Indemnitee determines are reasonably likely to be paid or
incurred by Indemnitee. The right to advances under this Section 9 in all events
continues until final disposition of any Proceeding, including all possible
appeals therefrom. Advances must be made without regard to Indemnitee’s ability
to repay the Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances must be
unsecured and interest free. Advances include any and all reasonable Expenses
incurred in pursuing an action to enforce this right of advancement, including
Expenses incurred in preparing and forwarding statements to the Company or its
insurance carrier(s) to support the advances claimed.
 
 
 
-6-

 
(b) Indemnitee’s right to such advancement is not subject to the satisfaction of
any standard of conduct. Without limiting the generality or effect of the
foregoing, within fifteen (15) business days after any request by Indemnitee,
the Company must, in accordance with such request (but without duplication),
(i) pay such Expenses on behalf of Indemnitee, (ii) advance to Indemnitee funds
in an amount sufficient to pay such Expenses, or (iii) reimburse Indemnitee for
such Expenses.
 
(c) Indemnitee undertakes to the fullest extent permitted by law to repay the
amounts advanced pursuant to this Agreement (without interest) if and to the
extent that it is ultimately determined by a court of competent jurisdiction in
a final judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified therefor by the Company. No other form of undertaking may be
required other than the execution of this Agreement.
 
(d) Indemnitee must use commercially reasonable efforts to provide documentation
to the Company relating to Expenses as incurred in order to permit the Company
to properly deduct the advancement of Expenses pursuant to this Section 9;
provided, however, that Indemnitee will only be required to provide such
documentation to the extent that such provision will not constitute a waiver of
the attorney-client privilege or the work product doctrine.
 
10. Enforcement; Presumption of Entitlement.
 
(a) Any right to indemnification or advances granted by this Agreement to
Indemnitee is enforceable by or on behalf of Indemnitee in any court of
competent jurisdiction if (i) the claim for indemnification is denied, in whole
or in part; (ii) no disposition of such claim is made within seventy (70) days
of request therefor; (iii) payment of indemnification is not made to Indemnitee
within ten (10) days of a determination that Indemnitee is entitled to
indemnification; (iv) advancement of Expenses is not timely made; or (v) the
Company or any other person takes or threatens to take action to declare this
Agreement unenforceable or institutes litigation or other action or proceeding
to deny or recover from Indemnitee the benefits provided by, or intended to be
provided by, this Agreement. Indemnitee, in such enforcement action, if
successful in whole or in part, must be entitled to be paid also the Expenses of
prosecuting Indemnitee’s claim. The Company must pay interest at the legal rate
under Delaware law on all amounts that the Company is obligated to advance or
indemnify pursuant to this Agreement, commencing on the date on which the
Company must advance Expenses or the earlier of the date of determination of
indemnification or seventy (70) days of a request therefor and ending on the
date on which payment is made.
 
(b) It is a defense to any action for which a claim for indemnification is made
under Sections 2 and 3 hereof (other than an action brought to enforce a claim
for Expenses pursuant to Section 8 hereof) that Indemnitee is not entitled to
indemnification because of the limitations set forth in Section 4 hereof.
 
(c) In any such Proceeding instituted by Indemnitee pursuant to this Section 10,
the Company must be precluded, to the fullest extent permitted by law, from
asserting that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and must stipulate in any such court that the Company is
bound by all the provisions of this Agreement and is precluded from making any
assertion to the contrary.
 
 
 
-7-

 
(d) In making any determination concerning Indemnitee’s right to
indemnification, it must be presumed that Indemnitee has satisfied the
applicable standard of conduct, and to the fullest extent not prohibited by law,
the Company has the burden of proof to overcome that presumption by its adducing
clear and convincing evidence to the contrary. Neither the failure of the
Company (including the Disinterested Directors, the Company’s stockholders, or
Independent Counsel) to have made a determination prior to the commencement of
such enforcement action that indemnification of Indemnitee is proper in the
circumstances, nor an actual determination by the Company (including the
Disinterested Directors, the Company’s stockholders, or Independent Counsel)
that such indemnification is improper is a defense to the action or creates a
presumption that Indemnitee is not entitled to indemnification under this
Agreement or otherwise. Any judicial proceeding must be conducted in all
respects as a trial de novo on the merits and Indemnitee must not be prejudiced
by any actual determination by the Company any assertion to the contrary.
 
(e) For purposes of any determination of good faith, Indemnitee must be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Company or any Affiliate, including financial
statements, or on information supplied to Indemnitee by the directors or
officers of the Company or any Affiliate in the course of their duties, or on
the advice of legal counsel for the Company or an Affiliate or on information or
records given or reports made to the Company or an Affiliate by an independent
certified public accountant or by an appraiser or other expert selected with the
reasonable care by the Enterprise. The provisions of this Section 10(e) must not
be deemed to be exclusive or to limit in any way the other circumstances in
which the Indemnitee may be deemed to have met the applicable standard of
conduct set forth in this Agreement. Whether or not the foregoing provisions of
this Section 10(e) are satisfied, it must in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company.
 
(f) Subject to Section 7(d), if a determination of whether Indemnitee is
entitled to indemnification is not made within forty (40) days after receipt by
the Company of the request therefor, the requisite determination of entitlement
to indemnification must, to the fullest extent not prohibited by law, be deemed
to have been made and Indemnitee must be entitled to such indemnification,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such 40-day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 10(f) do not apply (i) if the determination of
entitlement to indemnification is to be made by the and if (A) within ten (10)
days after receipt by the Company of the request for such determination the
Board has resolved to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within sixty (60) days
after such receipt and such determination is made thereat, or (B) a special
meeting of stockholders is called within ten (10) days after such receipt for
the purpose of making such determination, such meeting is held for such purpose
within sixty (60) days after having been so called and such determination is
made thereat, or (ii) if the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 7(a) of this Agreement.
 
(g) The remedies provided for in this Section 10 are in addition to any other
remedies available to Indemnitee at law or in equity or pursuant to the
Certificate, the Bylaws or other written agreement between the Company and
Indemnitee.
 
 
 
 
-8-

 
11. Unauthorized Settlements. Any provision herein to the contrary
notwithstanding, the Company is not obligated pursuant to the terms of this
Agreement to indemnify Indemnitee under this Agreement for any amounts paid in
settlement of a Proceeding effected by Indemnitee without the Company’s written
consent. Further, the Company must not, without the prior written consent of
Indemnitee, effect any settlement of: (a) any Proceeding if Indemnitee is or
could have been a party, or (b) any Proceeding in which the Company is, or could
be, jointly liable with Indemnitee (or would be if joined in such Proceeding)
unless such settlement solely involves the payment of money and includes a
complete and unconditional release of Indemnitee from all liability on any
claims that are the subject matter of such Proceeding. Neither the Company nor
Indemnitee may unreasonably withhold, delay or condition consent to any proposed
settlement; provided, however, that: (i) the Company may in any event decline to
consent to (or to otherwise admit or agree to any liability for indemnification
hereunder in respect of) any proposed settlement if the Company is also a party
in such Proceeding and determines in good faith that such settlement is not in
the best interests of the Company and its stockholders, and (ii) Indemnitee may
withhold consent to any settlement that does not provide a complete and
unconditional release of Indemnitee requires Indemnitee to take any action other
than executing a release of parties providing a release of Indemnitee, or
imposes any penalty or other limitation or disqualification on Indemnitee. The
Company must notify Indemnitee promptly of the receipt of any settlement offer
or if it intends to submit a settlement offer and must provide Indemnitee a
reasonable time to consider the offer.
 
12. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, Federal or state law or applicable public policy may prohibit
the Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.
 
13. Period of Limitations. No legal action may be brought and no cause of action
may be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two (2) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company will be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two (2)-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period must govern.
 
14. Subrogation. In the event of payment under this Agreement and after
Indemnitee has no more Expenses in respect of a Proceeding, the Company will be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who must execute all documents required and must do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.
 
15. Non-Exclusivity of Rights. The rights conferred on Indemnitee by this
Agreement are not exclusive of any other right which Indemnitee may have or
hereafter acquire under any statute, provision of the Certificate or the Bylaws,
each as may be amended from time to time, agreement, vote of stockholders or
directors, or otherwise.
 
16. Survival of Rights; Change in Control.
 
(a) The rights conferred on Indemnitee by this Agreement continue after
Indemnitee has ceased to be a director, officer, employee or other agent of the
Company or to serve at the request of the Company as a director, officer,
trustee, fiduciary, partner, manager, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise and will inure to the benefit of Indemnitee’s heirs, executors and
administrators.
 
 
 
-9-

 
(b) The Company must require and cause any successor thereto (whether direct or
indirect) in connection with a Change in Control, by written agreement,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
Change in Control occurred.
 
17. Contribution.
 
(a) If the indemnification provided for by this Agreement is unavailable in
whole or in part and may not be paid to Indemnitee for any reason other than
those set forth in Section 4 hereof, then in respect to any Proceeding in which
the Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding), to the fullest extent permissible under applicable law, the
Company, in lieu of indemnifying and holding harmless Indemnitee, must pay, in
the first instance, the entire amount of Expenses incurred by Indemnitee in
connection with any Proceeding without requiring Indemnitee to contribute to
such payment, and the Company hereby waives and relinquishes any right of
contribution it may have at any time against Indemnitee.
 
(b) The Company hereby agrees to indemnify and hold harmless fully to the extent
permissible under applicable law Indemnitee from any claims for contribution
that may be brought by officers, directors or employees of the Company (other
than Indemnitee) who may be jointly liable with Indemnitee.
 
18. Liability Insurance.
 
(a) For the duration of Indemnitee’s service as a director and/or officer of the
Company, and thereafter for so long as Indemnitee may be subject to any pending
or possible indemnifiable claim, the Company must use best efforts (taking into
account the scope and amount of coverage available relative to the cost thereof)
to cause to be maintained in effect policies of directors’ and officers’
liability insurance, errors and omissions insurance and employment practices
insurance providing coverages for directors and/or officers of the Company that
are at least substantially comparable in scope and amount to that provided by
the Company’s current policies covering directors and officers. The minimum AM
Best rating for the insurance carriers of such insurance must be not less than
A-VI.
 
(b) In the event of a Change in Control, the Company must (i) maintain in force
any and all insurance policies then maintained by the Company providing
liability insurance in respect of Indemnitee, or (ii) require and cause any
successor thereto (whether direct or indirect) to obtain and maintain a
directors’ and officers’ liability insurance policy (and any other liability
insurance policies, including errors and omissions and employment practices, to
the extent such liability policies were claims-made policies immediately prior
to the Change in Control) that provides coverage for Indemnitee that is at least
substantially comparable in scope and amount to that provided to Indemnitee by
the Company as of immediately prior to the Change in Control, in each case for
the six-year period immediately following the Change in Control. This “tail
coverage” must be placed by the Company’s insurance broker and be placed with a
carrier or carriers having an AM Best rating that is not less than A-VI.
 
(c) In the event that any action is instituted by Indemnitee under this
Agreement or under any liability insurance policies maintained by the Company to
enforce or interpret any of the terms hereof or thereof, Indemnitee is entitled
to be paid all Expenses incurred by Indemnitee with respect to that action,
regardless of whether Indemnitee is ultimately successful in that action, and is
entitled to the advancement of Expenses with respect to that action, unless as a
part of that action a court of competent jurisdiction over that action
determines that each of the material assertions made by Indemnitee as a basis
for such action was not made in good faith or was frivolous.
 
 
 
-10-

 
(d) The Company must make available to Indemnitee a copy of all applications,
binders, policies, declarations, endorsements and other related materials in
respect of policies required to be obtained or maintained pursuant to this
Agreement. The Company must not discontinue or significantly reduce the scope or
amount of coverage from one (1) policy period to the next without the prior
approval thereof by a majority vote of the incumbent directors of the Company,
even if less than a quorum. The Company must provide Indemnitee with at least
thirty (30) days’ notice of the non-renewal of, cancellation of or failure to
pay any premium due in respect of such insurance policies.
 
19. Optional Trust. The Company may, but is not required to, create a trust
fund, grant a security interest or use other means, including without limitation
a letter of credit, to ensure the payment of such amounts as may be necessary to
satisfy its obligations to indemnify and advance Expenses pursuant to this
Agreement.
 
20. No Imputation. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company or the Company itself must
not be imputed to Indemnitee for purposes of determining any rights under this
Agreement.
 
21. Severability. The provisions of this Agreement are severable in the event
that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions,
including without limitation in the same section, paragraph or sentence, must
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) must be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
 
22. Coverage. This Agreement applies with respect to Indemnitee’s service as
[POSITION/TITLE] of the Company prior to the date of this Agreement.
 
23. Governing Law. This Agreement and the relationship of the parties hereto
with respect to the subject matter hereof are governed by and construed and
enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents, entered into and to be performed entirely
within the State of Delaware, without regard to the conflict of laws principles
thereof.
 
24. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement is effective unless it is in writing signed by
both the parties hereto. No waiver of any of the provisions of this Agreement
may be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor may such waiver constitute a continuing waiver.
 
25. Identical Counterparts; Facsimile. This Agreement may be executed in one (1)
or more counterparts, including counterparts transmitted by facsimile or other
electronic communication, each of which shall for all purposes be deemed to be
an original but all of which together constitute but one (1) and the same
Agreement. Only one (1) such counterpart need be produced to evidence the
existence of this Agreement. Facsimile signatures, or signatures delivered by
other electronic transmission, are as effective as original signatures.
 
26. Headings. The headings of the sections of this Agreement are inserted for
convenience only and must not be deemed to constitute part of this Agreement or
to affect the construction hereof.
 
 
 
 
-11-

 
27. Construction of Certain Phrases.
 
(a) For purposes of this Agreement, references to the “Company” includes, in
addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent or fiduciary of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee will stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.
 
(b) For purposes of this Agreement, references to “other enterprise” includes
employee benefit plans; references to “fines” includes any excise taxes assessed
on Indemnitee with respect to an employee benefit plan; and references to
“serving at the request of the Company” includes any service as a director,
officer, employee, agent or fiduciary of the Company that imposes duties on, or
involves services by, such director, officer, employee, agent or fiduciary with
respect to an employee benefit plan, its participants or its beneficiaries; and
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in the interest of the participants and beneficiaries of an employee
benefit plan, Indemnitee must be deemed to have acted in a manner “not opposed
to the best interests of the Company” as referred to in this Agreement.
 
28. Notices. All notices and other communications required or permitted
hereunder must be in writing, shall be effective when given, and must in any
event be deemed to be given (a) five (5) days after deposit with the U.S. Postal
Service or other applicable postal service, if delivered by first class mail,
postage prepaid, (b) upon delivery, if delivered by hand or by electronic
transmission, (c) one (1) business day after the business day of deposit with
overnight courier, freight prepaid, or (d) one (1) day after the business day of
delivery by facsimile transmission with answer-back received, if delivered by
facsimile transmission, with copy by first class mail, postage prepaid, and must
be addressed if to Indemnitee, at Indemnitee’s address as set forth beneath
Indemnitee’s signature to this Agreement and if to the Company at the address of
its principal corporate offices (attention: secretary) or at such other address
as such party may designate by ten (10) days’ advance written notice to the
other party hereto.
 
29. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the Courts of Chancery of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement must be commenced, prosecuted and continued only in that Court, which
is the exclusive and only proper forum for adjudicating such a claim
 
30. Equitable Relief. The Company and Indemnitee agree that a monetary remedy
for breach of this Agreement may be inadequate, impracticable and difficult of
proof, and further agree that such breach may cause Indemnitee irreparable harm.
Accordingly, the Company and Indemnitee agree that Indemnitee may enforce this
Agreement by seeking equitable remedies, including injunctive relief and/or
specific performance, without any showing of actual damage or irreparable harm
and that by seeking equitable remedies, Indemnitee will not be precluded from
seeking or obtaining any other relief to which Indemnitee may be entitled. The
Company and Indemnitee further agree that Indemnitee is entitled to such
equitable remedies without the necessity of posting bonds or other undertaking
in connection therewith. The Company hereby waives any requirement of a bond or
other undertaking.
 
31. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto; provided,
however, that this Agreement is a supplement to and in furtherance of the
Certificate, the Bylaws, the DGCL and any other applicable law, and must not be
deemed a substitute therefor, and does not diminish or abrogate any rights of
Indemnitee thereunder, and this Agreement does not release the Company from its
obligations to the extent such obligations have been incurred under the Prior
Indemnification Agreement.
 
[Signature page follows]
 
 
 
 
-12-

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 
AUTOWEB, INC.
 
 
 
 
By: 
Glenn E. Fuller
Executive Vice President, Chief Legal and Administrative Officer and Secretary
 
 
Indemnitee
 
 
 
 
 
Signature
 
Print Name:
 
Address: AutoWeb, Inc.   
18872 MacArthur Blvd.              
Suite 200              
Irvine, CA 92612

 
 
 
-13-
